Citation Nr: 0815299	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-28 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disorder. 

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1951 to September 1955.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Cheyenne Regional Office (RO) of the 
Department of Veterans Affairs (VA) that ultimately granted 
service connection for a lumbar spine disorder and assigned a 
20 percent rating in June 2005, and in February 2006 granted 
service connection for peripheral neuropathy of the bilateral 
lower extremities secondary to the service-connected lumbar 
spine disorder and assigned separate 10 percent ratings.

In April 2008, the Board granted the veteran's motion to 
advance his case on the docket due to his advanced age.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in this case seeks increased initial evaluations 
for a service-connected lumbar spine disorder and associated 
bilateral peripheral neuropathy. 

In a February 2008 Appellant's Brief, the veteran's 
representative indicated that the veteran's lumbar spine 
disorder and bilateral peripheral neuropathy increased in 
severity since his last VA examination in June 2005.  July 
and October 2005 treatment records from Sheridan Neurology 
indicated that the veteran had a recent flare up of his back 
and that there was potential worsening of peripheral 
neuropathy secondary to low back pain.  As almost three years 
have passed since the veteran's last VA examination and 
subsequent treatment records showed that the veteran symptoms 
were worse, an increase in severity of his service-connected 
conditions is plausible.  Therefore, more a contemporaneous 
VA examination(s) is/are indicated.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence she is responsible for providing. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Review of the record fails to document that the veteran was 
ever provided with VCAA-complying notice with respect to his 
claims for an increased initial evaluation.  More 
specifically, while in April 2003, October 2005, and June 
2006 correspondence, the veteran was furnished information 
regarding the requirements for an award of service 
connection, he was never, in fact, provided the requisite 
information regarding an increased evaluation, a matter 
clearly at issue in this case. While separate notice of the 
issues involving the ratings to be assigned are not required 
under the law, it is appropriate for the veteran to receive 
notice which includes an explanation as to the type of 
evidence needed to establish both a disability rating and an 
effective date. See Dingess, supra.

It is noteworthy that as this appeal is from the initial 
rating assigned with the grant of service connection, the 
entire period of time from the effective date of grant of 
service connection to the present is for consideration, and 
that "staged" ratings may be assigned for separate periods 
of time, based on facts found.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims 
file, and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
fully complied with and satisfied with 
respect to the claims for an increased 
initial rating for lumbar spine disorder 
and bilateral peripheral neuropathy.  The 
notice should include an explanation as to 
the information and evidence needed to 
establish a disability rating and 
effective date for any increase for the 
claims on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for a lumbar spine 
disorder and bilateral peripheral 
neuropathy since 2005, the date of the 
most recent evidence of record.  The 
RO/AMC should obtain copies of all 
treatment or evaluation records (those not 
yet secured) from the identified sources.  
The veteran should be requested to sign 
the necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure those records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem. 

3.  The RO/AMC should also arrange for a 
VA orthopedic examination to ascertain the 
current severity of the veteran's service- 
connected lumbar spine disorder.  The 
examiner should have the veteran's claims 
file and copies of both the previous and 
the revised criteria for rating disability 
of the spine (effective on September 23, 
2002 and September 26, 2003) available for 
review.  The veteran should then be 
afforded a VA orthopedic to determine the 
current severity of his service-connected 
lumbar spine disorder.  Any indicated 
tests or studies should be completed.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should be 
provided copies of both the previous and 
the revised criteria for rating limitation 
of motion of the lumbar spine and 
intervertebral disc syndrome and 
examination findings must be sufficiently 
detailed to allow for evaluation under 
both the old and the new rating criteria.  
Any necessary tests or studies should be 
performed.  The examiner should describe 
all symptoms (nature, severity, and 
associated impairment of function) of the 
lumbar spine disorder; report all ranges 
of lumbar spine motion, along with an 
opinion as to the extent of any additional 
functional loss (in degrees if possible) 
due to pain, weakness, fatigue and 
incoordination or during flare-ups; 
indicate whether or not there is ankylosis 
(and if so, whether favorable or 
unfavorable); and ascertain whether there 
have been any associated incapacitating 
episodes (bed rest prescribed by a 
physician and treatment by a physician), 
and if so, their duration and frequency.  
The examiner should explain the rationale 
for all opinions given.

4.  The veteran should be afforded a VA 
neurological examination to determine the 
severity of his service connected 
peripheral neuropathy of the bilateral 
lower extremities.  The veteran's claims 
folders must be reviewed by the examiner 
in conjunction with the examination.  Any 
necessary tests should be performed.  The 
examiner should describe the extent to 
which this disability of each lower 
extremity is manifested by paralysis, and 
if so, whether such paralysis is complete 
(i.e., the foot dangles and drops, with no 
active movement possible of muscles below 
the knee, and/or flexion of the knee is 
weakened or lost), or incomplete.  If it 
is incomplete, the examiner should 
characterize the paralysis as either 
severe with marked muscular atrophy, 
moderately severe, moderate, or mild.  To 
the extent possible, the examiner should 
distinguish symptoms of service-connected 
peripheral neuropathy of the each lower 
extremity from those due to nonservice 
conditions.  If it is not possible or 
feasible to make this differentiation, the 
examiner should expressly indicate this 
and explain why this cannot be done.  The 
examiner must explain the rationale for 
all opinion given.

5. The RO/AMC should then readjudicate the 
claims in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran must 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



